As filed with the Securities and Exchange Commission on August 21, 2014 Securities Act Registration No. 333-136185 Investment Company Act Registration No. 811-21934 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [x] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 29 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [x] Amendment No. 31 [x] (Check appropriate box or boxes.) RiverNorth Funds (Exact Name of Registrant as Specified in Charter) 325 N. LaSalle Street Suite 645 Chicago, IL 60654 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (312) 832-1440 Marcus L. Collins 325 N. LaSalle Street Suite 645 Chicago, IL 60654 (Name and Address of Agent for Service) With copy to: Joshua B. Deringer Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 Approximate date of proposed public offering: As soon as practicable after the effective date of the Registration Statement. [X] immediately upon filing pursuant to paragraph (b) [_] on (date) pursuant to paragraph (b) [_] 60 days after filing pursuant to paragraph (a)(1) [_] on (date) pursuant to paragraph (a)(1) [_] 75 days after filing pursuant to paragraph (a)(2) [_] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [_] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Chicago, State of Illinois, on the 21st day of August, 2014. RiverNorth Funds By: /s/ Patrick W. Galley Patrick W. Galley Attorney-in-Fact Pursuant to the requirements of the Securities Act of 1933, this Amendment to Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Patrick W. Galley President (Principal Executive Officer), & Trustee August 21, 2014 Patrick W. Galley /s/ Jonathan M. Mohrhardt Treasurer (Principal Financial and Accounting Officer) August 21, 2014 Jonathan M. Mohrhardt John K. Carter* Trustee August 21, 2014 John K. Carter James G. Kelley* Trustee August 21, 2014 James G. Kelley Fred G. Steingraber* Trustee August 21, 2014 Fred G. Steingraber John S. Oakes* Trustee August 21, 2014 John S. Oakes *By: /s/ Patrick W. Galley Patrick W. Galley Attorney-in-Fact August 21, 2014 EXHIBIT INDEX Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
